Per Curiam:
Upon the complaint as framed, we are satisfied that there is but one cause of action attempted to be set forth. Upon the question whether there is a cause of action which would withstand demurrer, we express no opinion. (See Matter of Bouker Contracting Co. v. Calahan Contracting Co., 93 Misc. Rep. 341; affd., on opinion of Lehman, J., 173 App. Div. 906.) The order appealed from is, therefore, affirmed, with ten dollars costs and disbursements. Present — Clarke, P. J., McLaughlin, Laughlin, Smith and Page, JJ. Order affirmed, with ten dollars costs and disbursements.